                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE

TIMOTHY HENRY JENSEN, JR.                                                                               PLAINTIFF

v.                                                              CIVIL ACTION NO. 3:19-CV-P327-JHM

JAMIE UNDERWOOD, JAILER et al.                                                                     DEFENDANTS


                               MEMORANDUM OPINION AND ORDER

         This is a pro se civil rights action brought pursuant to 42 U.S.C. § 1983. This matter is

before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth below,

the Court will dismiss some claims, allow others to proceed, and allow Plaintiff the opportunity

to amend his complaint.

                                      I. SUMMARY OF COMPLAINT

         Plaintiff Timothy Henry Jensen, Jr., is a convicted prisoner incarcerated at the LaRue

County Detention Center (LCDC). The named Defendants in this action are LaRue County and

LCDC Jailers Jamie Underwood and Johnny Cottrill,1 LCDC Deputy Scott Hayes, Kentucky

State Trooper Eric Whitlock, and Public Defender Heather Temple, in both their official and

individual capacities.

         Plaintiff initially brought this action with another inmate at LCDC, Jeremy Wayne

Williams. However, the complaint was severed because their claims were not properly joined

under Fed. R. Civ. P. 20(a).2 Thus, although the complaint contains claims asserted by both

Plaintiff and Williams, the only claims in this action are those that are personal to Plaintiff.




1
  Based upon the allegations set forth in Plaintiff’s complaint, it appears that Defendant Cottrill was the previous
jailer and that Defendant Underwood is the current jailer.
2
  See Williams et al. v. Underwood et al., No. 3:19-cv-P208-CRS (DN 8).
       Plaintiff first alleges that he ran out of toilet paper on July 17, 2018, because he only

received one roll a week. When he requested another roll, Defendant LCDC Deputy Hayes and

non-defendant “Deputy Brad” allegedly told him that they were only required to give him one

roll a week. Plaintiff then requested a grievance form. The deputies then told Plaintiff that his

family “has to order caracells with T.P. in them to receive it or that he had to go to medical to

receive more T.P.” These deputies then put Plaintiff in the “hole” for approximately nine hours

without a bed roll or mat.

       Plaintiff next seems to allege that only one toilet in his cell has worked for the past eight

months and that the shower leaks water on the floor.

       Plaintiff also alleges that he made multiple requests to Defendant LCDC Jailer Cottrill,

and then to Defendant LCDC Jailer Underwood, for access to the law library at LCDC so that he

could use “the KRS manual for understanding of my case.” He states that when he wrote

grievances pertaining to this issue, he was told that LCDC did not have a “KRS Manual.”

Plaintiff, however, alleges that he saw “KRS manuals on Booking desk.”

       Plaintiff next alleges that he asked for a 42 U.S.C. § 1983 prisoner complaint form but

was told by LCDC deputies that they did not know what he was talking about and that he would

have to get one from his attorney. However, Plaintiff alleges that another deputy then printed a

§ 1983 complaint form for inmate Jeremy Williams and told them they could file their complaint

together (which they did).

       Finally, Plaintiff alleges that LCDC deputies would not return his prisoner application to

proceed without prepayment of fees to him or provide him with a copy of his “Inmate 6-month

Account Statement” for this action.




                                                 2
                                      II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its



                                                   3
legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

                                         A. DEFENDANTS

                               1. Defendants Whitlock and Temple

       It is a basic pleading essential that a plaintiff attribute factual allegations to particular

defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a plaintiff

must make sufficient allegations to give a defendant fair notice of the claim). The Sixth Circuit

“has consistently held that damage claims against government officials arising from alleged

violations of constitutional rights must allege, with particularity, facts that demonstrate what

each defendant did to violate the asserted constitutional right.” Lanman v. Hinson, 529 F.3d 673,

684 (6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th

Cir. 2002)). Where a person is named as a defendant without an allegation of specific conduct,

the complaint is subject to dismissal, even under the liberal construction afforded to pro se

complaints. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing the



                                                   4
plaintiff’s claims where the complaint did not allege with any degree of specificity which of the

named defendants were personally involved in or responsible for each alleged violation of

rights).

           As stated above, the complaint in this action has been severed, and only the claims that

are personal to Plaintiff are part of the instant action. Plaintiff makes no claims against either

Defendant Whitlock or Temple. Rather, the claims against these Defendants are part of the

complaint that has been severed from this action. The Court will therefore dismiss the claims

against these Defendants for failure to state a claim upon which relief may be granted.

   2. Defendant LaRue County and the Official-Capacity Claims against LaRue County
                     Defendants Underwood, Cottrill, and Hayes

           The Court next turns to Plaintiff’s claims against LaRue County and the official-capacity

claims against the other LaRue County Defendants. “[O]fficial-capacity suits . . . ‘generally

represent [] another way of pleading an action against an entity of which an officer is an agent.’”

Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting Monell v. New York City Dep’t of Soc.

Servs., 436 U.S. 658, 691 n.55 (1978)). Thus, Plaintiff’s official-capacity claims against

Defendants Underwood, Cottrill, and Hayes are actually against their employer, which is

ostensibly LaRue County. See, e.g., Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008)

(stating that civil rights suit against county clerk of courts in his official capacity was equivalent

of suing clerk’s employer, the county).

           When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). A municipality cannot be held responsible for a constitutional

deprivation unless there is a direct causal link between a municipal policy or custom and the


                                                    5
alleged constitutional deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio,

989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must

(1) identify the municipal policy or custom, (2) connect the policy to the municipality, and

(3) show that his particular injury was incurred due to execution of that policy.” Alkire v. Irving,

330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364

(6th Cir. 1993)). The policy or custom “must be ‘the moving force of the constitutional

violation’ in order to establish the liability of a government body under § 1983.” Searcy v. City

of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326

(1981) (citation omitted)).

       In the instant case, Plaintiff does not claim that any alleged violation of his constitutional

rights was the result of a custom or policy implemented or endorsed by LaRue County. As such,

the Court will dismiss Plaintiff’s claims against LaRue County and his official-capacity claims

against Defendants Underwood, Cottrill, and Hayes for failure to state a claim upon which relief

may be granted.

                              B. CONDITIONS OF CONFINEMENT

       The Court next turns to Plaintiff’s allegations regarding his conditions of confinement at

LCDC. “[P]rison officials must ensure that inmates receive adequate food, clothing, shelter, and

medical care, and must ‘take reasonable measures to guarantee the safety of the inmates.’”

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)). However, “[n]ot every unpleasant experience a prisoner might endure while

incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987). “Extreme deprivations are




                                                 6
required to make out a conditions-of-confinement claim” under the Eighth Amendment.

Hudson v. McMillian, 503 U.S. 1, 9 (1992).

        Plaintiff first seems to claim that his placement in the “hole” for nine hours without a bed

roll or mat violates the Eighth Amendment. However, this allegation is not one of constitutional

dimensions. See, e.g., Grissom v. Davis, 55 F. App’x 756, 757-58 (6th Cir. 2003) (“Grissom

neither alleged nor presented any evidence that the seven-day mattress restriction deprived her of

basic human needs or caused her to suffer serious harm.”); Jones v. Toombs, No. 95-1395, 1996

U.S. App. LEXIS 6545, at *1 (6th Cir. Feb. 15, 1996) (“The defendants did not violate

Jones’s Eighth Amendment rights by depriving him of a mattress for two week period.”)

(citing Schroeder v. Kaplan, No. 93-17123, 1995 U.S. App. LEXIS 18915, *2 (9th Cir. July 7,

1995) (requiring prisoner to sleep on floor for a four-week period without use of mattress does

not violate the Eighth Amendment)).

        Plaintiff also alleges that only one toilet in his cell has worked for the past eight months

and that the shower leaks. However, mere exposure to unsanitary conditions does not state a

claim for damages unless harm actually occurs. Brown v. Timmerman-Cooper, No. 2:10-cv-283,

2013 U.S. Dist. LEXIS 14777, at *7 (S.D. Ohio Feb. 4, 2013), report and recommendation

adopted, 2013 U.S. Dist. LEXIS 47960 (S.D. Ohio Apr. 2, 2013). Indeed, absent “‘a severe or

prolonged lack of sanitation constituting an infliction of pain within the meaning of the Eighth

Amendment,’” an inmate has no claim for damages based upon unsanitary living

conditions. Id. (citation omitted). In light of this jurisprudence, it is clear that Plaintiff’s

allegations regarding the unsanitary conditions of his cell fail to state a constitutional claim. See

also Agramonte v. Shartle, 491 F. App’x at 559-60 (finding allegations that the number of toilets,

showers, and wash basins had not increased with the increased population, and that there were



                                                    7
lines to use the bathrooms and showers, failed to state a claim because plaintiff failed to allege an

unconstitutional denial of basic needs).

       For these reasons, the Court will dismiss Plaintiff’s claim based upon the conditions of

his confinement for failure to state a claim upon which relief may be granted.

                         C. DENIAL OF ACCESS TO THE COURTS

       Plaintiff makes several allegations that could be construed as claims of denial of access to

the courts. He first alleges that he made multiple requests to LCDC Defendant Jailers Cottrill

and Underwood for access to the law library at LCDC so that he could use “the KRS manual for

understanding of my case” but that his requests were denied. He further alleges that he was

required to share a 42 U.S.C. § 1983 complaint form with another inmate, after first being told

that he had to get such a form from his attorney, and that LCDC officials would not provide him

with a prisoner application to proceed without prepayment of fees form or provide him with a

copy of his “Inmate 6-month Account Statement” for use in this action.

       To state a claim for a denial of access to the courts, a prisoner must demonstrate actual

prejudice to pending litigation that challenges his conviction or conditions of confinement.

Lewis v. Casey, 518 U.S. 343, 355 (1996); Thaddeus-X v. Blatter, 175 F.3d 378, 391 (6th Cir.

1999) (en banc). That is, there must be an actual injury, and no actual injury occurs without a

showing that such a claim “has been lost or rejected, or that the presentation of such a claim is

currently being prevented.” Id. at 356; see also Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir.

1996) (stating that an inmate must show, “for example, that the inadequacy of the prison law

library or the available legal assistance caused such actual injury as the late filing of a court

document or the dismissal of an otherwise meritorious claim”).




                                                   8
       Plaintiff’s allegations seem to be that the actions of Defendants Cottrill and Underwood

and other LCDC officials affected his ability to litigate this case. However, despite the claimed

hindrances, the record demonstrates that Plaintiff was able to bring the instant action before the

Court and to file both his prisoner trust account statement and his application to proceed without

the prepayment of fees, which this Court granted. Thus, because Plaintiff has failed to show an

injury to this, or any other case, the Court will dismiss Plaintiff’s individual-capacity claims

against Defendants Cottrill and Underwood and all his claims based upon a denial of access to

the courts for failure to state a claim upon which relief may be granted.

                                        D. DUE PROCESS

       Plaintiff also seems to allege that his due process rights were violated when he was

placed in the “hole” for nine hours, without a bed roll or mat, after being told that he could not

have another roll of toilet paper and then requesting a grievance form to address this issue.

       The Due Process Clause of the Fourteenth Amendment does not protect every change in

the conditions of confinement having an impact on a prisoner. See Meachum v. Fano, 427 U.S.

215, 225 (1976). In Sandin v. Conner, 515 U.S. 472, 484(1995), the Court set forth the standard

for determining when a prisoner’s loss of liberty implicates a federally cognizable liberty interest

protected by the Due Process Clause. According to Sandin, a prisoner is entitled to the

protections of due process only when a deprivation “will inevitably affect the duration of his

sentence” or imposes an “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin, 515 U.S. at 486-87; see also Jones v. Baker, 155 F.3d

810, 812 (6th Cir. 1998); Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir. 1995). Generally,

courts consider the nature and duration of a stay in segregation in determining whether it




                                                  9
imposes an “atypical and significant hardship.” Harden-Bey v. Rutter, 524 F.3d at 795-96

(6th Cir. 2008).

       Here, the Court finds that Plaintiff’s nine hours in segregation without a bed roll or

mat does not constitute an “atypical and significant” hardship warranting the protections of due

process. See, e.g., Sandin, 515 U.S. at 484 (holding that disciplinary segregation for 30 days did

not impose an atypical and significant hardship); Joseph v. Curtin, 410 F. App’x 865, 868

(6th Cir. 2010) (holding that 61 days in segregation is not atypical and significant). Thus, the

Court will dismiss this claim for failure to state a claim upon which relief may be granted.

                                       E. RETALIATION

       Finally, the Court turns to Plaintiff’s seeming allegation that Defendant LCDC Deputy

Scott Hayes and non-defendant LCDC “Deputy Brad” placed him in segregation for nine hours

because he requested a grievance form to address his toilet paper concerns. The Court construes

this allegation as stating a First Amendment retaliation claim against Defendant Hayes in his

individual capacity. Moreover, the Court will provide Plaintiff the opportunity to amend his

complaint to name LCDC “Deputy Brad” as a defendant in this action so that a retaliation claim

may proceed against him as well. See, e.g., LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir.

2013) (“Under Rule 15(a) a district court can allow a plaintiff to amend his complaint even when

the complaint is subject to dismissal under the PLRA [Prison Litigation Reform Act].”).

                                       IV. CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s claims against

Defendants Whitlock and Temple are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for

failure to state a claim upon which relief may be granted.




                                                10
       IT IS FURTHER ORDERED that Plaintiff’s claims against LaRue County and the

official-capacity claims against LaRue County Defendants Underwood, Cottrill, and Hayes

are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which

relief may be granted.

       IT IS FURTHER ORDERED that Plaintiff’s claims based upon his conditions of

confinement at LCDC, a denial of access to the courts (including the individual-capacity

claims against Defendants Cottrill and Underwood for such), and the denial of due process

are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which

relief may be granted.

       Based upon the above, the Clerk of Court is DIRECTED to terminated Defendants

Whitlock, Temple, LaRue County, Underwood, and Cottrill as parties to this action.

       IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may amend his complaint to add “Deputy

Brad” as a Defendant and to sue him in his individual capacity. Plaintiff should also

complete a summons form for “Deputy Brad” within this 30-day period.

       The Clerk of Court is DIRECTED to send Plaintiff a copy of page one and two of a

42 U.S.C. § 1983 complaint form with this case number and the word “amended” written in the

caption along with one summons form to Plaintiff for his completion should he want to amend

the complaint to add “Deputy Brad” in his individual capacity.

       If Plaintiff does not file an amended complaint and completed summons regarding

“Deputy Brad” within 30 days, the Court will enter a Service and Scheduling Order to govern the

retaliation claim it has allowed to proceed against Defendant Hayes.




                                               11
         In allowing this claim to continue, the Court passes no judgment on the merits of the

claim or the ultimate outcome of this case.

Date:   May 8, 2019




cc:     Plaintiff, pro se
        Defendants
        LaRue County Attorney
4414.011




                                                 12
